DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant’s amendment filed on 12/15/2020 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:


Claims 1-55, 58-60, 63-65, 76-91, 94-96, 99-103, 106-108, 111-113, 118-129 have been cancelled.

Claims 56-57, 61-62, 66-75, 92-93, 97-98, 104-105, 109-110, 114-117, 130-137 are under examination.

2.	The same rejections on Claims 56-57, 61-62, 66-75, 92-93, 97-98, 104-105, 109-110, 114-117, 130-137 in view of prior art Heyduk et al.  are illustrated below.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 56-57, 66-75, 92-93, 104-105, 114-117, 61-62, 109-110, 130-137 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heyduk et al. in view of Chan.

Heyduk et al. teach a co-binding assay and a kit thereof, i.e. using two binding agents (e.g. antibody) having affinity on different epitopes on an analyte where each antibody is linked with an oligonucleotide and the linked oligonucleotides are complementary to each other fosignal amplification (ANT1 and ANT2 recognizing the same analyte on different epitopes).  The illustration is shown below and the components and steps read on the features recited in the claim. 
    PNG
    media_image1.png
    496
    603
    media_image1.png
    Greyscale


However, Heyduk et al. do not contemplate immobilizing one binding reagent on a solid support while leaving the other in a solution.  


Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to detect analyte of interest by binding reagent, and there were a number of methodologies available to do so, e.g. homogeneous (solution, no need of separation), or heterogeneous (solid support involvement either both binding reagents immobilized on solid support or one on and the other in solution).  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful and/or optimal results.  Thus, manipulating the binding reagents on solid support whether both binding reagents on solid support, or not on or one on and the other in solution was “the product not of innovation but of ordinary skill and common sense.”   

With regard to added new feature “wherein a binding energy between the first oligonucleotide sequence and the second oligonucleotide sequence is below a level to stably attach the first oligonucleotide sequence and the second oligonucleotide sequence to each other in the absence of simultaneous binding of the first and second binding regions to the analyte”,  Heyduk et al. indeed have contemplate this embodiment (NOTE: this is applicants’ main argument that Heyduk et al. do not disclose or suggest the above features).

From the specification, applicants discuss this embodiment with regard to the two oligonucleotides in section 0038-0039:

[0038] In a preferred embodiment, the complementary sequence employed in the linking agent and/or bridging sequence is designed to have a relatively low binding energy such that a single interaction is insufficient to stably attach the linking agent to either of the binding reagents alone, but the combined avidity of simultaneous binding to the binding reagents is designed to be sufficient to stably bind the linking and/or bridging sequence. DNA oligonucleotides offer a conveniently adjustable and specific choice for the linking and/or bridging sequences. The binding energy can be adjusted by the length of the binding sequence, the temperature, and the salt concentration. Oligonucleotides also offer a convenient flexible tether between binding reagents and the length may be selected so that the linker or bridging sequence can bind the first and second binding reagents, e.g., capture and detection antibodies, as shown in FIG. 2. [0039] The bridging/linking oligonucleotide sequence should be selected to be unique and as orthogonal as possible to other sequences in order to minimize unintended binding events. In one embodiment, the bridging/linking oligonucleotide sequence is about 5-20 bases in length, preferably 8-15 bases in length, more preferably about 8-12 bases in length and most preferably about 4-8 bases in length. The sequence and length will depend on the intended incubation temperature, salt concentration, and G/C content. In a preferred embodiment, the G/C content is between about 40-60%. The binding energy of individual pairings should be selected to be weak enough so that single oligonucleotides pairings is not stable on its own. Moreover, the linking/bridging sequence should be sufficiently long to allow for linkage/bridging between the first and second binding reagents. The oligonucleotide sequence may comprise a DNA sequence, e.g., poly-A or poly-T, or it could include additional moieties, e.g., polymer units such as ethylene glycol. In addition, the oligonucleotide sequences employed in the linking/bridging moieties need not be identical in length and in certain embodiments it may be beneficial to provide one oligonucleotide sequence that is longer than its binding partner, e.g., by up to 25 bases, or up to 15 bases, or up to 10 bases.”

In order to achieve the stable hybridization and binding, the above instructions are for the designing of the two oligonucleotides.  

Applicants did not disclose any particular SEQ ID Nos. or any example(s) for this particular embodiment.  Nevertheless gleaning from the above information, i.e. 5-20 bases and GC contents ranging between 40-60%, designing the two oligos by the principle one ordinary skill in the art would have reasonable anticipation to reach the expected results.

Example 3, the two oligonucleotides used fit the above criteria.
First oligonucleotide: GCTCAT (6 bases and 50% of GC content GCC/total 6 bases)(also read on claims 73-74, 117 and 138).

Second oligonucleotide: ATCAGC (6 bases and 50% of GC content GGC/6 bases) (also read on claims 73-74, 117 and 138).

Although Heyduk et al. do not explicitly disclose the newly added feature. Still, the two oligonucleotides used by Heyduk et al. fulfill the requirements and would have inherently achieved the same functionality (as the same newly added features recited in the claim)as expected by applicants.

As to the newly added feature, i.e. “said first and second binding regions are configured such that under sais conditions, a binding energy between the first oligonucleotode sequence and second oligonucleotide sequence is below a level to stably attached…”, the claim as a whole does not specify what specific position or orientation such that the so-called “configuration” of the two oligonucleotide sequences would have the anticipated result, i.e. stable energy.  Under broadest reasonable interpretation (BRI), the two oligonucleotides used in the binding assay Heyduk et al. (complementary to each other) fit into the broadest interpretation on the claim, both in claim structure and in chemical compositions (at least 50% of GC content).

The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product (e.g. antibody) of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Applicants’ Remarks on Heyduk et al. are summarized below:

First, applicants brought the attention to the Office with regard to the newly amended feature (see above). 
Second, “applicants pointed out that page 12 lines 3-5 of the original specification, the temperature and salt conditions of the binding assay also contribute to binding energy. Thus, not only would Heyduk have to inherently disclose the length of the two oligonucleotides and the G/C content, an inherent disclosure would also have to be present for the temperature and salt conditions that result in the claimed binding energy. However, Heyduk, as well as Chan, make no such disclosure, explicitly or inherently. 

Thus, it cannot properly be assumed that Heyduk (even in combination with Chan) can be relied on to meet these claimed binding energies. To properly support a rejection, the Examiner "must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (emphasis in original). No evidence is present in Heyduk that the claimed binding energy necessarily flows from what is disclosed in Heyduk, especially since as the present specification notes, the binding energy also is contributed to through temperature and salt conditions-not just oligonucleotide length and G/C content. Such evidence would be required to properly support a primafacie case of obviousness”. 

In addition, applicants state “[f]urther, even if the claimed binding energy is possibly present in the cited combination of references, this is still insufficient. The fact that a certain result or characteristic may occur or may possibly be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re RUckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). Therefore, reliance on the possibility of Heyduk creating the claimed binding energy is not10 sufficient to establish the inherency of the claimed binding energy. 
Further, the claims are amended to now recite that "said first and second binding regions are configured such that under said conditions, a binding energy..." 
The Federal Circuit has found language such as "configured to" or "adapted to", when the claimed machine is designed for a specific purpose, to distinguish the claimed device from prior art, and that a physical capability of the cited art to perform as the claimed apparatus is configured to do is insufficient to prove obviousness. See In re Giannelli, 739 F.3d 1375 (Fed. Cir. 2014). The claimed assays are specifically designed to create a specific binding energy. Therefore, even if it were obvious to combine the cited references-which it is not-, the provided reasoning-that Heyduk could possibly create the claimed binding energy-is insufficient to support an obviousness rejection. This is because the Office Action clearly fails to support a prima facie case that Heyduk would render obvious an assay that is configured such that, under the claimed conditions, a binding energy between the first oligonucleotide sequence and the second oligonucleotide sequence is below a level to stably attach the first oligonucleotide sequence and the second oligonucleotide sequence to each other in the absence of simultaneous binding of the first and second binding regions to the analyte”. 

Applicant’s arguments have been considered but are not persuasive. 

With regard to the comments on the “binding energy” could also be affected by salt and/or temperature condition, it is true that Heyduk et al. do not disclose these aspect.  Nevertheless such parameters, i.e. salt or temperature, are neither in the claim language. The added features merely recite “configure” of the two oligonucleotide sequence to reach to the lower binding energy state for stability.  No where in the spec applicants have shown merely arrange the two oligonucleotide sequences can have reached to the lower energy state. 

With regard to the “necessary flow” of the lower energy from Heyduk et al. to render the instant invention obvious, the Office has shown the SAME functionality of the two oligonucleotides sequence linked to binding partners where each oligonucleotide is complementary to each other. All the features of the structures in the claim have been met. The burden of proof is switched to applicants to show, without any specific orientation or arrangement of the two oligonucleotide (linked to antibodies and having the SAME at least 50% of GC contents as have specified by applicants), will NOT be able to reach the lower stable energy status. As indicated by case law 

The last point is whether the binding of two oligonucleotides in Heyduk is probable, not inherently affirmative. Again, the Office has indicated the burden is on applicants now since both the claim language (even with “configure” in the broadest reasonable interpretation) as well as the same characteristic (at least 50% of GC contents) of chemical compositions of two oligonucleotides in Example 3 of Heyduk et al., the binding energy would have reasonable expectation of success to reach the lower energy status  (see above)


With regard to claim 72, 114-115, Heyduk et al. teach various detection means, including ECL (chemiluminescence energy transfer or electrochemical changes)(see claim 5).

With regard to claim 92, 104-105 and 136, the so-called “polymer unit” with the oligonucleotide is ethylene glycol as shown in the specification (see section 0039).  Heyduk et al. also teach coupling the oligonucleotide with ethylene glycol (see Col. 5-6).

With regard to claims 61-62, the variation is on the plurality of analytes which has been contemplated by Heyduk et al. (See example 12; simultaneous detecting multiple targets). 


Conclusion 

4.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641